UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012. OR [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 001-32483 ACCURIDE CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1109077 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 7140 Office Circle, Evansville, IN (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (812) 962-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer ý Non-Accelerated Filero Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes ý No o As of May 2, 2012, 47,326,312 shares of Accuride Corporation common stock, par value $.01 per share, were outstanding ACCURIDE CORPORATION Table of Contents PART I – FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Comprehensive Income (Loss) 4 Condensed Consolidated Statements of Stockholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 6. Exhibits 24 Signatures 25 -2- Table of Contents Part I.FINANCIAL INFORMATION Item 1.Financial Statements ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, (In thousands, except for share and per share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Customer receivables, net of allowance for doubtful accounts of $707 and $676 in 2012 and 2011, respectively Other receivables Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS: Goodwill Other intangible assets, net Deferred financing costs, net of accumulated amortization of $2,846 and $2,419 in 2012 and 2011, respectively Other TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued payroll and compensation Accrued interest payable Accrued workers compensation Accrued and other liabilities Total current liabilities LONG-TERM DEBT DEFERRED INCOME TAXES NON-CURRENT INCOME TAXES PAYABLE OTHER POSTRETIREMENT BENEFIT PLAN LIABILITY PENSION BENEFIT PLAN LIABILITY OTHER LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 6) — — STOCKHOLDERS’ EQUITY: Preferred Stock, $0.01 par value; 10,000,000 shares authorized — — Common Stock, $0.01 par value; 80,000,000 shares authorized, 47,326,312 and 47,286,768 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively, and additional paid-in-capital Accumulated other comprehensive loss (34,640 ) (34,422 ) Accumulated deficiency (146,512 ) (143,563 ) Total stockholders’ equity TOTAL $ $ See notes to unaudited condensed consolidated financial statements. -3- Table of Contents ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three Months Ended March 31, (In thousands except per share data) NET SALES $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income 16 39 Interest expense (8,761 ) (8,379 ) Other income, net LOSS BEFORE INCOME TAXES FROM CONTINUING OPERATIONS (1,352 ) (4,736 ) INCOME TAX PROVISION LOSS FROM CONTINUING OPERATIONS (2,949 ) (5,235 ) DISCONTINUED OPERATIONS, NET OF TAX — 74 NET LOSS $ ) $ ) Weighted average common shares outstanding—basic Basic loss per share – continuing operations $ ) $ ) Basic loss per share – discontinued operations — Basic loss per share $ ) $ ) Weighted average common shares outstanding—diluted Diluted loss per share – continuing operations $ ) $ ) Diluted loss per share – discontinued operations — Diluted loss per share $ ) $ ) OTHER COMPREHENSIVE LOSS, NET OF TAX: Foreign currency translation adjustments (218 ) (119 ) COMPREHENSIVE LOSS $ ) $ ) See notes to unaudited condensed consolidated financial statements. -4- Table of Contents ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) (In thousands) Comprehensive Loss Common Stock and Additional Paid-in- Capital Accumulated Other Comprehensive Loss Accumulated Deficiency Total Stockholders’ Equity BALANCE at January 1, 2011 $ $ ) $ ) $ Net loss $ ) — — (17,031 ) (17,031 ) Share-based compensation expense — — — Tax impact of forfeited vested shares — (221 ) — — (221 ) Other comprehensive loss: Pension liability adjustment (net of tax) (25,861 ) — (25,861 ) — (25,861 ) Comprehensive loss $ ) BALANCE—January 1, 2012 (34,422 ) (143,563 ) Net loss $ ) — — (2,949 ) (2,949 ) Share-based compensation expense — — — Tax impact of forfeited vested shares — (81 ) — — (81 ) Other comprehensive loss: Pension liability adjustment (net of tax) (218 ) — (218 ) — (218 ) Comprehensive loss $ ) BALANCE—March 31, 2012 $ $ ) $ ) $ -5- Table of Contents ACCURIDE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation of property, plant and equipment Amortization – deferred financing costs Amortization – other intangible assets Loss on disposal of assets 76 28 Provision for deferred income taxes — Non-cash stock-based compensation Non-cash change in warrant liability — (1,985 ) Changes in certain assets and liabilities: Receivables (21,683 ) (40,862 ) Inventories (9,850 ) (11,174 ) Prepaid expenses and other assets (651 ) (3,703 ) Accounts payable Accrued and other liabilities (3,430 ) (10,533 ) Net cash used in operating activities (10,843 ) (40,691 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment (10,434 ) (13,820 ) Proceeds from sale of discontinued operations Net cash used in investing activities (9,434 ) (6,035 ) DECREASE IN CASH AND CASH EQUIVALENTS (20,277 ) (46,726 ) CASH AND CASH EQUIVALENTS—Beginning of period CASH AND CASH EQUIVALENTS—End of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes Non-cash transactions: Purchases of property, plant and equipment in accounts payable $ $ See notes to unaudited condensed consolidated financial statements. -6- Table of Contents ACCURIDE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (AMOUNTS IN THOUSANDS, UNLESS OTHERWISE NOTED, EXCEPT SHARE AND PER SHARE DATA) Note 1 - Summary of Significant Accounting Policies Basis of Presentation– The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, except that the unaudited condensed consolidated financial statements do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.However, in the opinion of Accuride Corporation (“Accuride” or the “Company”), all adjustments (consisting primarily of normal recurring accruals) considered necessary to present fairly the condensed consolidated financial statements have been included.Certain operating results from prior periods have been reclassified to discontinued operations to conform to the current year presentation. The results of operations for the three months ended March 31, 2012 are not necessarily indicative of the results to be expected for the year ending December 31, 2012.The unaudited consolidated financial statements and notes thereto should be read in conjunction with the audited condensed consolidated financial statements and notes thereto disclosed in Accuride’s Annual Report on Form 10-K for the year ended December 31, 2011. On January 31, 2011, substantially all of the assets, liabilities and business of our Bostrom Seating subsidiary were sold to a subsidiary of Commercial Vehicle Group,Inc. for approximately $8.8 million and resulted in recognition of a $0.2 million loss on our consolidated statement of operations in the three months ended March 31, 2011, which have been reclassified to discontinued operations.Of the purchase price, $1.0 million was placed into a one year escrow securing the indemnification obligations of Bostrom to Commercial Vehicle Group, Inc.During the three months ended March 31, 2012, the escrow was terminated and the Company received the full balance of $1.0 million from the escrow.See Note 2 “Discontinued Operations” for further discussion. On September 26, 2011, the Company announced the sale of its wholly-owned subsidiary, Fabco Automotive Corporation (“Fabco”) to Fabco Holdings, Inc., a new company formed and capitalized by Wynnchurch Capital, Ltd. in partnership with Stone River Capital Partners, LLC.The sale concluded for a purchase price of $35.0 million, subject to a working capital adjustment, plus a contingent payment of up to $2.0 million depending on Fabco’s financial performance during calendar year 2012.See Note 2 “Discontinued Operations” for further discussion. Management’s Estimates and Assumptions– The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Earnings Per Common Share – Basic and diluted earnings per common share were computed as follows: Three Months Ended March 31, (In thousands except per share data) Numerator: Net loss $ ) $ ) Denominator: Weighted average shares outstanding – Basic Effect of dilutive share-based awards — — Weighted average shares outstanding - Diluted Basic loss per common share $ ) $ ) Diluted loss per common share $ ) $ ) -7- Table of Contents As of March 31, 2012, there were options exercisable for 225,922 shares that were not included in the computation of diluted earnings per share because the effect would be anti-dilutive.As of March 31, 2011, there were warrants exercisable for 2,205,882 shares that were not included in the computation of diluted earnings per share because the effect would be anti-dilutive.The warrants were exercisable at an exercise price of $21.00 per share and expired on February 26, 2012 unexercised. Stock-Based Compensation –Compensation expense for share-based compensation programs was recognized as follows as a component of operating expenses: Three Months Ended March 31, (In thousands) Share-based compensation expense recognized $ $ As of March 31, 2012, there was approximately $5.7 million of unrecognized pre-tax compensation expense related to share-based awards not yet vested that will be recognized over a weighted-average period of 1.3 years. Income Tax –Under Interim Financial Reporting, we compute on a quarterly basis an estimated annual effective tax rate considering ordinary income and related income tax expense. Ordinary income refers to income (loss) before income tax expense excluding significant, unusual, or infrequently occurring items. The tax effect of an unusual or infrequently occurring item is recorded in the interim period in which it occurs. Other items included in income tax expense in the periods in which they occur include the cumulative effect of changes in tax laws or rates, foreign exchange gains and losses, adjustments to uncertain tax positions, and adjustments to our valuation allowance due to changes in judgment in the realizability of deferred tax assets in future years. We have assessed the need to maintain a valuation allowance for deferred tax assets based on an assessment of whether it is more likely than not that deferred tax benefits will be realized through the generation of future taxable income. Appropriate consideration is given to all available evidence, both positive and negative, in assessing the need for a valuation allowance. Due to our recent history of U.S. operating and taxable losses, the inconsistency of these profits, and the uncertainty of our financial outlook, we continue to maintain a full valuation allowance against our domestic deferred tax assets. Recent Accounting Adoptions In June 2011, the Financial Accounting Standards Board (“FASB”) issued ASU 2011-05, Presentation of Comprehensive Income.The objective of this update is to facilitate convergence of U.S. GAAP and IFRS.This update revises the manner in which entities present comprehensive income in their financial statements.Entities have the option to present total comprehensive income, the components of net income, and the components of other comprehensive income as either a single, continuous statement of comprehensive income or as two separate but consecutive statements.The amendments of this update do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income.The amendments in this update are to be applied retrospectively for all periods presented in the financial statements and are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.The adoption of this guidance did not have a material impact on our consolidated financial statements. In May 2011, the FASB issued ASU No.2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.”This guidance amends U.S. GAAP to conform with measurement and disclosure requirements in International Financial Reporting Standards (“IFRS”).The amendments change the wording used to describe the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements, and they include those that clarify the FASB’s intent about the application of existing fair value measurement and disclosure requirements and those that change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements.In addition, to improve consistency in application across jurisdictions, some changes in wording are necessary to ensure that U.S. GAAP and IFRS fair value measurement and disclosure requirements are described in the same way.This amended guidance is to be applied prospectively and is effective for fiscal years beginning after December15, 2011.The Company adopted ASU No.2011-04 effective January1, 2012 and it did not have a material impact on our consolidated financial statements. -8- Table of Contents Note 2 – Discontinued Operations The Company has reclassified certain operating results and the loss on sale transactions for Fabco Automotive and Bostrom Seating to discontinued operations.The following table presents sales and income from operations attributable to Fabco and Bostrom Seating. Three MonthsEnded March31, Net sales $ Income from operations Income tax provision 1 Loss on sale ) Discontinued operations $ 74 Note 3 - Inventories Inventories at March 31, 2012 and December31, 2011, on a FIFO basis, were as follows: March 31, 2012 December 31, 2011 Raw materials $ $ Work in process Finished manufactured goods Total inventories $ $ Note 4 - Goodwill and Other Intangible Assets The following represents the carrying amount of goodwill, on a reportable segment basis, as of January 1, 2012 and March 31, 2012: Wheels Gunite Brillion Iron Works Total Balance as of January 1, 2012 $ Balance as of March 31, 2012 $ The changes in the carrying amount of other intangible assets for the period January 1, 2012 to March 31, 2012, by reportable segment, are as follows: Wheels Gunite Brillion Iron Works Corporate Total Balance as of January 1, 2012 $ Amortization (1,977 ) (551 ) (40 ) (128 ) (2,696 ) Balance as of March 31, 2012 $ -9- Table of Contents The summary of goodwill and other intangible assets is as follows: As of March 31, 2012 As of December 31, 2011 Weighted Average Useful Lives Gross Amount Accumulated Amortization Carrying Amount Gross Amount Accumulated Amortization Carrying Amount Goodwill — $ $
